                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       YOGESHKUMAR PATEL,                                 Case No. 3:17-cv-00860-JD
                                                         Plaintiff,
                                   8
                                                                                              ORDER RE MOTION TO DISMISS
                                                  v.
                                   9
                                                                                              Re: Dkt. No. 35
                                  10       KENNETH T. CUCCINELLI, et al.,
                                                         Defendants.1
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff Yogeshkumar Patel, a convicted sex offender, challenges the government’s refusal

                                  14   under the Adam Walsh Child Protection and Safety Act of 2006 to grant his wife, a citizen of

                                  15   Japan, lawful permanent resident status. He sues individually and as next friend of his minor

                                  16   child, N.P. Dkt. No. 34. The Court dismissed Patel’s original complaint. Dkt. No. 30. Patel filed

                                  17   an amended complaint in December 2017, Dkt. No. 31, and then a second amended complaint

                                  18   (“SAC”) in response to Gebhardt v. Nielsen, 879 F.3d 980 (9th Cir. 2018), which rejected Ex Post

                                  19   Facto Clause, substantive due process and procedural due process challenges akin to the ones

                                  20   raised in this case.

                                  21           The SAC alleges six claims for relief: (1) impermissible retroactivity (8 U.S.C.

                                  22   § 1154(a)(1)(A)(viii), U.S. Const. amend. V); (2) violation of the Ex Post Facto Clause (U.S.

                                  23   Const. art I, § 9, cl. 3); (3) violation of equal protection (U.S. Const. amend. V); 2 (4) violation of

                                  24   1
                                         Pursuant to Federal Rule of Civil Procedure 25(d), the Court substitutes Kenneth T. Cuccinelli,
                                  25   Acting Director, United States Citizenship and Immigration Services (“USCIS”), as defendant in
                                       this action.
                                       2
                                  26     The SAC alleges a violation of the Fourteenth Amendment to the United States Constitution.
                                       Dkt. No. 34 ¶ 59. That provision is only applicable to state defendants, not the federal
                                  27   government. The Court construes this claim for relief as being made under the equal protection
                                       component of the Fifth Amendment’s guarantee of due process. See Bolling v. Sharpe, 347 U.S.
                                  28
                                       497 (1954).
                                   1   Patel’s substantive due process rights (U.S. Const. amend. V); (5) violation of N.P.’s substantive

                                   2   due process rights (U.S. Const. amend. V); and (6) violation of Patel’s procedural due process

                                   3   rights (U.S. Const. amend. V). Dkt. No. 34 ¶¶ 30-87.

                                   4          USCIS has moved to dismiss the SAC under Federal Rules of Civil Procedure 12(b)(1) and

                                   5   12(b)(6). Dkt. No. 35. The motion is granted. Counts One and Two are dismissed for failure to

                                   6   state a plausible claim. The remaining four claims are dismissed for lack of subject matter

                                   7   jurisdiction under Rule 12(b)(1).

                                   8                                            BACKGROUND

                                   9          The prior dismissal order provides substantial background on the case. To recap, Patel

                                  10   pled guilty in 2004 to a sexual offense against a minor in violation of 18 U.S.C. § 2422(b), Using

                                  11   Facilities of Interstate Commerce to Induce a Minor to Engage in Illegal Activity. Dkt. No. 34-1,

                                  12   Ex. D at ECF p. 14. He interacted with a 13-year-old girl online and her father alerted the police.
Northern District of California
 United States District Court




                                  13   Law enforcement personnel posed as a 14-year-old girl and arrested Patel in a sting operation. Id.,

                                  14   Ex. F at ECF p. 27. He was sentenced to three years in prison followed by a three-year term of

                                  15   supervised release and was required to complete sex offender treatment. Id., Ex. D at ECF pp. 15-

                                  16   17.

                                  17          Two years after Patel’s conviction, Congress passed, and the President signed, the Adam

                                  18   Walsh Child Protection and Safety Act of 2006 (“AWA”). Enacted to “protect the public from sex

                                  19   offenders and offenders against children,” the AWA substantially reformed federal laws relating to

                                  20   sex offender registration. 34 U.S.C. § 20901. The AWA also amended the Immigration and

                                  21   Nationality Act (“INA”). 8 U.S.C. § 1154(a)(1)(A)(viii) (citizens); id. § 1154(a)(1)(B)(i) (lawful

                                  22   permanent residents (“LPRs”)).

                                  23          Under the INA, certain relatives, including spouses, are not subject to annual immigration

                                  24   limits, and others receive an immigration preference. See id. § 1151(b), (c). Citizens and LPRs

                                  25   are generally “entitled, as a matter of right,” to the government’s recognition of their relationships

                                  26   to alien family members. Ching v. Mayorkas, 725 F.3d 1149, 1155 (9th Cir. 2013) (citing 8

                                  27   U.S.C. § 1154(b)). The AWA created an exception to these provisions. It prohibits citizens

                                  28   convicted of “a specified offense against a minor” from petitioning to classify an alien family
                                                                                         2
                                   1   member as a family member “unless the Secretary of Homeland Security, in the Secretary’s sole

                                   2   and unreviewable discretion, determines that the citizen poses no risk to the alien with respect to

                                   3   whom a petition” is filed. 8 U.S.C. § 1154(a)(1)(A)(viii)(I) (citizens); see also id.

                                   4   § 1154(a)(1)(B)(i) (LPRs). Specified offenses are sex offenses. Id. § 1154(a)(1)(A)(viii)(II); 34

                                   5   U.S.C. § 20911.

                                   6          The Secretary delegated discretionary review authority under the AWA to USCIS. USCIS

                                   7   issued memoranda to implement the no-risk determination required by the AWA. These

                                   8   guidelines require a petitioner convicted of a specified offense to prove “beyond any reasonable

                                   9   doubt that he or she poses no risk to the [alien family member] no matter how old the adult

                                  10   beneficiary may be.” Dkt. No. 34 ¶ 22 (internal quotation and citations omitted).

                                  11          In 2013, Patel married Maimi Murakami, who is a citizen of Japan and not the United

                                  12   States, and he filed an I-130 petition to have Murakami classified as his wife. Id. ¶¶ 20, 23, 28.
Northern District of California
 United States District Court




                                  13   While the petition was pending, Murakami gave birth to N.P., Patel’s daughter and a U.S. citizen.

                                  14   Id. ¶ 23. In December 2016, USCIS denied his petition. Id. The agency concluded, “in its

                                  15   exercise of sole and unreviewable discretion, that [Patel has] failed to demonstrate that [he poses]

                                  16   no risk to the beneficiary.” Dkt. No. 34-1, Ex. F at ECF p. 30.

                                  17          Patel filed this lawsuit in 2017. Dkt. No. 1. He does not dispute that he has committed an

                                  18   AWA-covered offense. See Dkt. No. 34-1, Ex. G at ECF p. 39. The SAC alleges that application

                                  19   of the AWA violates Patel and his daughter’s constitutional rights.

                                  20                                               DISCUSSION

                                  21   I.     LEGAL STANDARDS

                                  22          USCIS moves to dismiss the retroactivity and Ex Post Facto Clause claims under Federal

                                  23   Rule of Civil Procedure Rule 12(b)(6) for failure to state a claim. It moves to dismiss the equal

                                  24   protection and due process claims under Rule 12(b)(1) for lack of subject matter jurisdiction.

                                  25          To meet the pleading requirements of Rule 8(a), a complaint must provide “a short and

                                  26   plain statement of the claim showing that the pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2),

                                  27   including “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

                                  28   Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads
                                                                                          3
                                   1   factual content that allows the court to draw the reasonable inference that the defendant is liable

                                   2   for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550

                                   3   U.S. at 556). The plausibility analysis is “context-specific” and not only invites but “requires the

                                   4   reviewing court to draw on its judicial experience and common sense.” Id. at 679. The Court

                                   5   generally looks just to the complaint on a motion to dismiss, but it may consider attached exhibits

                                   6   and documents incorporated by reference. Jones v. Progressive Cas. Ins. Co., No. 16-cv-06941-

                                   7   JD, 2018 WL 4521919, at *2 (N.D. Cal. Sept. 19, 2018).

                                   8          “A Rule 12(b)(1) jurisdictional attack may be facial or factual. In a facial attack, the

                                   9   challenger asserts that the allegations contained in a complaint are insufficient on their face to

                                  10   invoke federal jurisdiction. By contrast, in a factual attack, the challenger disputes the truth of the

                                  11   allegations that, by themselves, would otherwise invoke federal jurisdiction.” Safe Air for

                                  12   Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004) (citation omitted). This is a facial
Northern District of California
 United States District Court




                                  13   jurisdictional challenge -- there are no disputed facts, jurisdictional or otherwise. “In a facial

                                  14   jurisdictional challenge, the Court takes all factual allegations in the complaint as true and draws

                                  15   all reasonable inferences in plaintiffs’ favor.” Patel v. Facebook Inc., 290 F. Supp. 3d 948, 951

                                  16   (N.D. Cal. 2018) (citing Pride v. Correa, 719 F.3d 1130, 1133 (9th Cir. 2013)).

                                  17   II.    THE RETROACTIVITY AND EX POST FACTO CLAUSE CLAIMS

                                  18          Patel’s first claim challenges the application of the AWA as impermissibly retroactive.

                                  19   Dkt. No. 34 ¶¶ 30-46. The second claim contends that denial of his visa petition violated the Ex

                                  20   Post Facto Clause. Id. ¶¶ 47-57.

                                  21          The Court determined that the AWA was not impermissibly retroactive as applied to Patel

                                  22   in its previous order. To reiterate, the AWA is not retroactive because it addresses “‘dangers that

                                  23   arise postenactment,’ namely the risk of harm to alien relatives.” Dkt. No. 30 at 6 (quoting

                                  24   Vartelas v. Holder, 566 U.S. 257, 271 n.7 (2012)).

                                  25          This conclusion stands because Vartelas remains controlling authority and Patel has not

                                  26   adduced any good reason to reach a different outcome the second time around. His effort to take

                                  27   on the holdings in Vartelas and INS v. St. Cyr, 533 U.S. 289 (2001), again is misdirected. Patel’s

                                  28   argument is in effect an improper request for reconsideration that does not raise any new facts or
                                                                                          4
                                   1   law. Civil L.R. 7-9. In addition, his reading of these cases is doubtful. Both held that certain

                                   2   immigration provisions could not be applied because they “attached a ‘new disability’ to the guilty

                                   3   plea and Congress had not instructed such a result.” Vartelas, 566 U.S. at 269 (quoting St. Cyr,

                                   4   533 U.S. at 321). Vartelas went on to expressly distinguish these statutes from a law that

                                   5   prohibited individuals convicted of sex crimes from working with minors. That law, in the

                                   6   Supreme Court’s view, would not be retroactive because it addressed “dangers that arise

                                   7   postenactment.” Vartelas, 566 U.S. at 271 n.7.

                                   8          So too, here. Our circuit held as much in United States v. Elk Shoulder, 738 F.3d 948 (9th

                                   9   Cir. 2013), which cited Vartelas to conclude that a provision of the AWA relating to sex offender

                                  10   registration requirements was not impermissibly retroactive. The “Supreme Court has explained

                                  11   that statutes imposing requirements on previously convicted individuals in order to address

                                  12   ‘dangers that arise postenactment’ are not retroactive.” Elk Shoulder, 738 F.3d at 957-58 (quoting
Northern District of California
 United States District Court




                                  13   Vartelas, 566 U.S. at 271 n.7); see also Reynolds v. Johnson, 628 F. App’x 497 (9th Cir. 2015)

                                  14   (rejecting retroactivity challenge to AWA and citing Vartelas). Patel refers to the analysis for

                                  15   retroactivity discussed in Landgraf v. USI Film Products, 511 U.S. 244 (1994), Dkt. No. 34 ¶¶ 33-

                                  16   34, but that general formulation is displaced by the more specific and on-point analysis in Vartelas

                                  17   and Elk Shoulder.

                                  18          Patel’s ex post facto contention is untenable under Gebhardt, which rejected an identical

                                  19   claim in virtually the same circumstances. Gebhardt challenged the denial of his petition to

                                  20   classify his alien spouse and her non-citizen children as family. Gebhardt, 879 F.3d at 983. Like

                                  21   Patel, plaintiff Gebhardt had been convicted of a crime where the underlying sex offense was a

                                  22   “lewd and lascivious act with a child under the age of fourteen.” Id. As Patel urges here, Dkt. No.

                                  23   34 ¶ 49, the circuit applied the two-step test for a violation of the Ex Post Facto Clause set out in

                                  24   Smith v. Doe, 538 U.S. 84 (2003). It first asked “whether Congress meant to establish a civil

                                  25   scheme -- rather than a punitive one -- when it enacted the law.” Gebhardt, 879 F.3d at 986

                                  26   (citing Smith, 538 U.S. at 92). After answering that question in the negative, it then considered

                                  27   whether the AWA was “so punitive either in purpose or effect as to negate [Congress’] intention to

                                  28
                                                                                          5
                                   1   deem it civil.” Id (alteration in original) (quoting Smith, 538 U.S. at 92)). The panel concluded,

                                   2   after careful analysis, that the AWA did not violate the Ex Post Facto Clause. Id. at 987.

                                   3          Patel offers no good reason for ignoring this determination, and says only that the

                                   4   “punitive effect is very clear in this case, and thus it is distinguished from the holding in

                                   5   Gebhardt.” Dkt. No. 34 ¶ 48. That does not carry the day for him. The circuit expressly

                                   6   considered and rejected the argument that the AWA is unduly harsh. Gebhardt, 879 F.3d at 986-

                                   7   87. This rebuts Patel’s suggestion that Gebhardt “was wrongly decided . . . because the opinion

                                   8   does not adequately address the punitive effect of the statute.” Dkt. No. 38 at 5. The minor

                                   9   factual differences between Gebhardt and this case that Patel identifies are also of no material

                                  10   weight. See id. at 4.

                                  11          The ex post facto and retroactivity counts are defective as a matter of law, and no further

                                  12   amendment could be curative. Consequently, these claims are dismissed with prejudice. See
Northern District of California
 United States District Court




                                  13   Mujica v. AirScan Inc., 771 F.3d 580, 593 (9th Cir. 2014).

                                  14   III.   THE EQUAL PROTECTION AND DUE PROCESS CLAIMS

                                  15          Patel’s effort to state four claims under the Fifth Amendment’s Due Process Clause is

                                  16   unavailing. To start, he says that the AWA violates equal protection because it is an irrational

                                  17   means of protecting minors. Dkt. No. 34 ¶¶ 58-64. He then repeats his previously rejected

                                  18   argument that the law unconstitutionally burdens his right to marry under substantive due process.

                                  19   Id. ¶¶ 65-70. Patel contends next that the AWA violates N.P.’s right “to be able to reside with

                                  20   both of her parents.” Id. ¶ 73. And as a final claim, Patel alleges that the AWA violates his

                                  21   procedural due process rights. Id. ¶¶ 77-87. USCIS moves to dismiss these claims for lack of

                                  22   subject matter jurisdiction under Rule 12(b)(1). Dkt. No. 35 at 6-15.

                                  23          While “agency actions are generally reviewable under federal question jurisdiction,

                                  24   pursuant to 28 U.S.C. § 1331,” a statute may deprive “the federal courts of jurisdiction to review

                                  25   the particular agency action at issue.” Spencer Enters., Inc. v. United States, 345 F.3d 683, 687-88

                                  26   (9th Cir. 2003). Two statutes may bar review of Patel’s claims. See Gebhardt, 879 F.3d at 984-

                                  27   85. The first is the AWA, which puts no-risk determinations within the Secretary’s “sole and

                                  28   unreviewable discretion.” 8 U.S.C. § 1154(a)(1)(A)(viii)(I). The second is a more general
                                                                                          6
                                   1   immigration provision that “no court shall have jurisdiction to review . . . any [] decision or action

                                   2   of . . . the Secretary of Homeland Security the authority for which is specified under this

                                   3   subchapter [8 U.S.C. §§ 1151-1382] to be in the discretion of . . . the Secretary of Homeland

                                   4   Security.” Id. § 1252(a)(2)(B)(ii) (exception not applicable here). The AWA’s grant of discretion

                                   5   to the Secretary is such a decision.

                                   6          In the prior dismissal order, the Court concluded that “a broad grant of agency discretion

                                   7   does not necessarily manifest clear intent to preclude constitutional claims” and that the “AWA

                                   8   does not indicate that Congress meant to preclude judicial review of constitutional claims arising

                                   9   out of the Secretary’s no-risk determinations.” Dkt. No. 30 at 4-5. The Court also held that

                                  10   Section 1252(a)(2)(B)(ii) did not bar review of constitutional claims in this case. Id. at 5.

                                  11   Similarly, the circuit court in Gebhardt assumed “without deciding, that the Adam Walsh Act

                                  12   permits us to review colorable constitutional claims.” 879 F.3d at 988 (citing Bremer v. Johnson,
Northern District of California
 United States District Court




                                  13   834 F.3d 925, 932 (8th Cir. 2016)). “To be colorable in this context, the alleged violation need not

                                  14   be substantial, but the claim must have some possible validity.” Torres-Aguilar v. INS, 246 F.3d

                                  15   1267, 1271 (9th Cir. 2001) (internal quotation and citation omitted).

                                  16          Patel’s claim that the AWA violates principles of equal protection is not colorable, and so

                                  17   the Court lacks jurisdiction to consider it. As Patel implicitly concedes, if the AWA is subject to

                                  18   any level of constitutional scrutiny, it is rational basis review. See Dkt. No. 34 ¶ 64 (concluding

                                  19   AWA “unconstitutionally distinguishes petitioners’ equal protection rights on the basis of their

                                  20   criminal activity without a rational basis for doing so”). Accordingly, Patel must show that there

                                  21   is no rational basis for the AWA to treat people with convictions for sex offenses involving a

                                  22   minor differently in order to succeed on his equal protection claim.

                                  23          This he cannot do. Rational basis review “considers whether the [governmental] policy is

                                  24   plausibly related to the Government’s stated objective.” Trump v. Hawaii, 138 S. Ct. 2392, 2420

                                  25   (2018). As an initial matter, Patel repeatedly mischaracterizes the purpose of the AWA. See, e.g.,

                                  26   Dkt. No. 38 at 6-7. It is not just to protect minors, but to “protect the public from sex offenders

                                  27   and offenders against children.” 34 U.S.C. § 20901 (emphasis added) (describing adult victims).

                                  28   Applied in this case, the law is “plausibly related to the Government’s stated objective.”
                                                                                         7
                                   1          Patel’s suggestion that the “fatal flaw in the statute is that the distinction unconstitutionally

                                   2   targets petitioners, rather than beneficiaries of the visa petition,” Dkt. No. 34 ¶ 61, is not well

                                   3   taken. Assuming Patel were correct that the relevant distinction is between petitioners and

                                   4   beneficiaries with sexual offenses against children, he still has not shown that the line drawn by

                                   5   Congress is impermissibly irrational. See Vance v. Bradley, 440 U.S. 93, 108 (1979) (“Even if the

                                   6   classification involved here is to some extent both underinclusive and overinclusive, and hence the

                                   7   line drawn by Congress imperfect, it is nevertheless the rule that in a case like this perfection is by

                                   8   no means required.” (internal quotation and citation omitted)); see also McGowan v. Maryland,

                                   9   366 U.S. 420, 426 (1961) (“A statutory discrimination will not be set aside if any state of facts

                                  10   reasonably may be conceived to justify it.”). USCIS argues that “Congress has a legitimate

                                  11   interest in protecting individuals from sexual abuse and exploitation, and the AWA is rationally

                                  12   related to achieving that interest because it serves to protect an alien from harm from a petitioner
Northern District of California
 United States District Court




                                  13   to whom the alien may be beholden if granted an immigrant visa.” Dkt. No. 35 at 7. The Court is

                                  14   in agreement with our circuit’s unpublished memorandum in Solorio v. Sessions, 712 F. App’x

                                  15   663 (9th Cir. 2018), which held that this distinction “between citizen or LPR petitioners who have

                                  16   specified offenses and citizen or LPR petitioners who do not . . . passes rational basis review.”

                                  17   712 F. App’x at 664-65.

                                  18          Patel’s fourth cause of action, that the AWA violates his substantive due process rights “by

                                  19   imposing an undue burden on his fundamental right to marry, live with his spouse, and together

                                  20   parent their daughter,” Dkt. No. 34 ¶ 66, is also not colorable. This claim was denied in the prior

                                  21   dismissal order. Dkt. No. 30 at 6-7. It was denied in Gebhardt. 879 F.3d at 988. It was denied

                                  22   by the other courts that have considered the issue. See, e.g., Bremer, 834 F.3d at 932; Bakran v.

                                  23   Sec’y, U.S. Dep’t of Homeland Sec., 894 F.3d 557, 559 (3d Cir. 2018). Patel’s thinly repackaged

                                  24   arguments meet the same fate here.

                                  25          Gebhardt held the “right to ‘preserve the integrity of [the] family’ is not a colorable

                                  26   substantive due process claim.” Dkt. No. 34 ¶ 67 (quoting Gebhardt, 879 F.3d at 988). The court

                                  27   concluded that claim, in this context, actually sought recognition of a “fundamental right to reside

                                  28   in the United States” with non-citizen relatives that falls before “Congress’ plenary power over
                                                                                          8
                                   1   immigration.” Gebhardt, 879 F.3d at 988. Patel counters that “an I-130 visa petition does not

                                   2   implicate Congress’ plenary powers,” Dkt. No. 38 at 7, but our circuit has clearly held the

                                   3   opposite, Gebhardt, 879 F.3d at 988. See also Kerry v. Din, 135 S. Ct. 2128, 2135 (2015)

                                   4   (describing “long practice of regulating spousal immigration”). This claim is dismissed with

                                   5   prejudice.

                                   6           Patel also asserts his daughter N.P.’s “constitutional right to be able to reside with and be

                                   7   raised by both of her parents, at least absent a good reason to the contrary.” Dkt. No. 34 ¶ 72. But

                                   8   our circuit has rejected that the Constitution provides a right for families to be together in the

                                   9   United States. Morales-Izquierdo v. Dep’t of Homeland Sec., 600 F.3d 1076, 1091 (9th Cir.

                                  10   2010), overruled in part on other grounds by Garfias-Rodriquez v. Holder, 702 F.3d 504 (9th Cir.

                                  11   2012) (en banc). Patel’s efforts to distinguish Morales-Izquierdo are unavailing because

                                  12   discretionary relief is a privilege created by Congress, so “denial of such relief cannot violate a
Northern District of California
 United States District Court




                                  13   substantive interest protected by the Due Process Clause.” 600 F.3d at 1091 (citation omitted).

                                  14           The final cause of action alleges that the AWA violates Patel’s procedural due process

                                  15   rights by “imposing an undue burden on his (1) fundamental liberty right to live with his spouse

                                  16   and child and (2) property interest in the immediate relative status for his wife.” Dkt. No. 34 ¶ 78.

                                  17   Patel argues that he is entitled to “a hearing, or at minimum an interview, before a neutral trier of

                                  18   fact and the opportunity to present testimony and witnesses” before his petition is denied. Id.

                                  19           This theory was rejected in Gebhardt, which found that even “assuming that Plaintiff has a

                                  20   protected liberty interest, he received all process due to him.” 879 F.3d at 988. Patel’s asserted

                                  21   “property interest in the immediate relative status for his wife” does not change the calculus. The

                                  22   case Patel relies on, Ching, is inapposite. There, our circuit recognized that “a benefit is not a

                                  23   protected entitlement if government officials may grant or deny it in their discretion.” Ching, 725

                                  24   F.3d at 1155 (citation omitted). The AWA expressly places eligibility for certain I-130 petitions

                                  25   in the “sole and unreviewable discretion of the Secretary.” Ching recognized a right to an I-130

                                  26   petition that exists absent application of the AWA and, accordingly, the result in Ching does not

                                  27   control this case.

                                  28
                                                                                          9
                                   1           Patel did not establish a colorable claim for a constitutionally protected interest under any

                                   2   of the four remaining counts. Consequently, they are dismissed for lack of subject matter

                                   3   jurisdiction.

                                   4                                             CONCLUSION

                                   5           The SAC is dismissed. While the Court has substantial doubt about the efficacy of another

                                   6   pleadings round, plaintiff will have one final opportunity and may file a third amended complaint

                                   7   by August 16, 2019. Failure to amend by this deadline will result in dismissal with prejudice

                                   8   under Rule 41(b). Patel may only amend the causes of action not dismissed with prejudice by this

                                   9   order. No new claims or parties may be added.

                                  10           IT IS SO ORDERED.

                                  11   Dated: August 2, 2019

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                     JAMES DONATO
                                  14                                                                 United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         10
